 1
   Ryan E. Hatch (SBN 235577)
 2 Law Office of Ryan E. Hatch, PC
 3 13323 W. Washington Blvd., Suite 100
   Los Angeles, CA 90066
 4 ryan@ryanehatch.com
 5
     Attorney for Plaintiff Enchanted IP LLC.
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9   ENCHANTED IP LLC,                          Case No. 8:19-cv-01648-JLS-ADS
10                    Plaintiff,                Judge: Hon. Josephine L. Staton
11            v.                                STIPULATED
                                                CONFIDENTIALITY AND
12   MOPHIE, INC.,                              PROTECTIVE ORDER
13                   Defendant,
14
15         WHEREAS, the interests of the parties to the above-captioned action (the

16 “Litigation”), and the proprietary activities in which they are engaged, would be
17
   jeopardized if non-public technical, product development, marketing, strategic,
18
19 planning, financial, and other confidential, competitively sensitive information and/or
20 documents were to be disclosed publicly;
21
         NOW, THEREFORE, subject to the approval of the Court, pursuant to Fed. R.
22
23 Civ. P. 26(c), Plaintiff Enchanted IP LCC (“Plaintiff”), and Defendant mophie, Inc.
24 (“Defendant”) (collectively, the “Parties”) stipulate and agree that the following
25
   provisions in this Stipulated Confidentiality and Protective Order (“Order”) shall
26
27 govern the production and/or use of documents, deposition testimony, deposition
28
                       STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 exhibits, responses to interrogatories, requests for admission, and all other information
 2 and material (collectively “Discovery Material”) produced or disclosed by a Producing
 3
     Party (as defined below) in connection with this Litigation.
 4
 5                                     General Provisions

 6         1. This Order shall govern the handling of all RESTRICTED MATERIALS in
 7
     the above-captioned matter.
 8
 9         2. For purposes of this Order, RESTRICTED MATERIALS shall comprise all

10 materials, including documents, deposition transcripts, and written discovery
11
   responses, which have been designated by a producing party as: (a)
12
13 “CONFIDENTIAL” in accordance with paragraphs 5–10 of this Order; or (b)
14 “ATTORNEYS’ EYES ONLY” in accordance with paragraphs 11– 16 of this Order.
15
           3. For purposes of this Order, a “Producing Party” shall mean any party to this
16
17 litigation who produces or discloses information or materials pursuant to a discovery
18 request in this litigation. The term “Producing Party” shall also include any non-party
19
   witness who produces or discloses confidential or proprietary information pursuant to a
20
21 discovery request in this litigation and who indicates that it wishes to afford itself of
22 the protections of this Order by executing the certificate attached as Exhibit 1 hereto.
23
   The term “Receiving Party” shall mean any person to whom information or materials
24
25 are produced or disclosed in this litigation.
26         4. Each person who receives RESTRICTED MATERIALS from a Producing
27
     Party pursuant to this Order shall use the RESTRICTED MATERIALS solely for
28
                                                   2
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 purposes of preparing for and conducting the Litigation, and shall not use the
 2 RESTRICTED MATERIALS for any other purpose whatsoever (including, without
 3
     limitation, any business or commercial purpose or other litigation). No person who
 4
 5 receives RESTRICTED MATERIALS from a Producing Party pursuant to this Order
 6 shall disclose the RESTRICTED MATERIALS to any other person except as
 7
     authorized by the express terms of this Order.
 8
 9                                 Confidential Information

10         5. For purposes of this Order, “CONFIDENTIAL INFORMATION” shall refer
11
     to documents, written discovery responses, deposition testimony, electronic media and
12
13 all other materials produced to a party during this litigation which have been
14 designated as “CONFIDENTIAL” in the manner set forth herein. Any copies,
15
   summaries or analyses of materials designated as “CONFIDENTIAL” shall also be
16
17 treated as CONFIDENTIAL INFORMATION.
18         6. A Producing Party may designate a document or written discovery response
19
     as “CONFIDENTIAL” either: (a) by marking each page of the document, or the
20
21 portions of the document which are believed to warrant confidentiality protection, with
22 the word “CONFIDENTIAL” at the time the document is produced; and/or (b) by
23
   giving written notice to counsel for the receiving party within thirty (30) days after
24
25 production that the document should be considered “CONFIDENTIAL.” In the event
26 that a document is designated “CONFIDENTIAL” after its initial production, in
27
   accordance with the provisions of Paragraph 6(b), the Producing Party shall also
28
                                                3
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 provide a new copy of the document, marked with the word “CONFIDENTIAL,” and
 2 the receiving party shall return or destroy the unmarked document that was initially
 3
     produced, along with any codes or duplicates thereof.
 4
 5         7. A Producing Party may explicitly designate all or part of a deposition

 6 transcript as CONFIDENTIAL INFORMATION either: (a) by stating on the record at
 7
     the deposition that all or part of such testimony is “CONFIDENTIAL;” and/or (b) by
 8
 9 giving written notice to each other counsel present at the deposition within thirty (30)
10 days after receipt of the deposition transcript of the parts of the testimony that should
11
   be considered “CONFIDENTIAL.” In either of the foregoing instances, the
12
13 stenographer shall be instructed to place the word “CONFIDENTIAL” on the first
14 page and all portions of the original and all copies of the transcript containing any
15
   CONFIDENTIAL INFORMATION. Unless otherwise arranged in advance, or stated
16
17 on the record during the deposition, the Parties shall treat all deposition testimony as
18 CONFIDENTIAL INFORMATION until thirty (30) days after receipt of the
19
   deposition transcript, in order to give the Producing Party an opportunity to designate
20
21 the portions of the material that should be considered “CONFIDENTIAL,” pursuant to
22 Paragraph 7(b), above. In addition, unless otherwise arranged in advance by the
23
   Parties, attendance at any deposition shall be limited to those persons entitled to
24
25 receive “CONFIDENTIAL” material, pursuant to this Order.
26         8. A Producing Party shall not designate information, documents, or testimony
27
     as CONFIDENTIAL INFORMATION unless the party’s counsel believes in good
28
                                                4
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 faith that the designated material contains non-public, confidential, proprietary or
 2 commercially sensitive information that requires the protections set forth in this Order.
 3
           9. Access to CONFIDENTIAL INFORMATION shall be strictly limited to: (a)
 4
 5 the Court, including any appellate court, and Court personnel engaged in assisting the
 6 Court in its adjudicative functions; (b) stenographic reporters or video operators; (c)
 7
     each party’s outside counsel who have appeared in this action and are representing
 8
 9 parties in this litigation, and the paralegal, secretarial and other employees of that
10 counsel’s firm who are assisting in the prosecution of this litigation; (d) outside
11
   photocopying or document management services; (e) each party’s duly elected and/or
12
13 appointed corporate officers and in-house counsel; (f) present employees of each party
14 who are actively engaged in assisting and/or advising outside counsel regarding the
15
   conduct of this litigation, or who have been noticed to appear in this Litigation as
16
17 deposition or trial witnesses;; (g) experts and other consultants who have been retained
18 by a party’s counsel to assist in the valuation, prosecution, or defense of this action; (h)
19
   the authors and recipients of a document, if named therein; and (i) any person to whom
20
21 the Producing Party agrees may be shown CONFIDENTIAL INFORMATION.
22 Notwithstanding the above, nothing herein shall prevent any Producing Party from
23
   publicly disclosing its own CONFIDENTIAL INFORMATION as it deems
24
25 appropriate.
26         10. All persons to whom disclosure is contemplated under paragraphs 9(f), and
27
     9(g) shall be informed of the terms of this Order prior to receiving CONFIDENTIAL
28
                                                 5
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 INFORMATION, and shall agree to be bound by the terms and conditions of this
 2 Order by signing a certificate in the form attached hereto as Exhibit 1.
 3
                                      Attorneys’ Eves Only
 4
 5         11. For purposes of this Order, “ATTORNEYS’ EYES ONLY” shall refer to

 6 documents, written discovery responses, deposition testimony, electronic media, and
 7
     all other materials produced to a party during the discovery in this litigation which
 8
 9 contains extremely confidential and proprietary information, and which a Producing
10 Party has designated as “ATTORNEYS’ EYES ONLY” in the manner set forth herein.
11
   Any copies, summaries or analyses of material designated “ATTORNEYS’ EYES
12
13 ONLY” shall also be treated as if designated “ATTORNEYS’ EYES ONLY.”
14         12. A Producing Party may designate a document or written discovery response
15
     as “ATTORNEYS’ EYES ONLY” either: (a) by marking each page of the document,
16
17 or the portions of the document to be designated ATTORNEYS’ EYES ONLY , with
18 the words “ATTORNEYS’ EYES ONLY” at the time the document is produced; or (b)
19
   by giving written notice to counsel for the receiving party within ten (10) days after
20
21 production that the document should be considered ATTORNEYS’ EYES ONLY. In
22 the event that a document is designated ATTORNEYS’ EYES ONLY after its initial
23
   production, in accordance with the provisions of Paragraph 12(b), the Producing Party
24
25 shall also provide a new copy of the document, marked with the words ATTORNEYS’
26 EYES ONLY, and the receiving party shall return or destroy the unmarked document
27
   that was initially produced, along with any copies or duplicates thereof.
28
                                                 6
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1         13. A Producing Party may designate all or part of a deposition transcript as

 2 ATTORNEYS’ EYES ONLY either: (a) by stating on the record at the deposition that
 3
     all or part of such testimony is “ATTORNEYS’ EYES ONLY;” or (b) by giving
 4
 5 written notice to each other counsel present at the deposition within thirty (30) days
 6 after receipt of the deposition transcript of the parts of the testimony that should be
 7
     considered “ATTORNEYS’ EYES ONLY.” In either of the foregoing instances, the
 8
 9 stenographer shall be instructed to place the words, “ATTORNEYS’ EYES ONLY” on
10 the first page and all portions of the original and all copies of the transcript containing
11
   “ATTORNEYS’ EYES ONLY” information. If a Party states, on the record, that all or
12
13 part of particular testimony is “ATTORNEY’S EYES ONLY,” pursuant to Paragraph
14 13(a), above, then attendance at the deposition, or the portion of the deposition so
15
   designated, shall be limited to those persons who are entitled to receive
16
17 “ATTORNEY’S EYES ONLY” material under this Order.
18         14. A Producing Party shall not designate information, documents, or testimony
19
     as “ATTORNEYS’ EYES ONLY” unless the party’s counsel believes in good faith
20
21 that the designated material contains extremely confidential or sensitive proprietary
22 information that requires the protections set forth in this Order.
23
         15. Except upon further order of the Court or express written consent of the
24
25 counsel for the Producing Party, disclosure of documents and information designated
26 ATTORNEYS’ EYES ONLY, and any information contained therein, shall be
27
   restricted to: (a) the authors or recipients of the document, if named therein; (b) outside
28
                                                7
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 counsel who have appeared in this action and are representing parties in this litigation,
 2 and the paralegal, secretarial and other employees of that counsel’s firm who are
 3
     assisting in the prosecution of this litigation; and (c) persons identified in paragraphs
 4
 5 9(a), 9(b), and 9(g) of this Order. In addition, notwithstanding the above restrictions,
 6 material designated ATTORNEYS’ EYES ONLY may be used by any party to this
 7
     litigation in deposing any current or former director, officer, or employee of the
 8
 9 Producing Party.
10         16. If disclosure of material designated ATTORNEYS’ EYES ONLY is made
11
     available under paragraph 15(c) to experts or other consultants who have been retained
12
13 by a party’s counsel to assist in the valuation, prosecution, or defense of this action,
14 those persons shall be informed of the terms of this Order prior to receiving the
15
   material designated ATTORNEYS’ EYES ONLY, and shall agree to be bound by the
16
17 terms and conditions of this Order by signing a certificate in the form attached hereto
18 as Exhibit 1.
19
                            Expert Disclosure / Objection Provisions
20
21         17. The party seeking approval of an independent expert or consultant must
22 provide the Producing Party with a written notification, which includes the name and
23
   curriculum vitae of the proposed independent expert or consultant that includes a
24
25 description of the expert or consultant’s employment and consulting history during the
26 past four years, identification of all matters within the past four years in which the expert
27
   testified at trial or by deposition, identification of any previous or current relationship
28
                                                  8
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 with any of the parties or any competitors in the field of battery chargers or phone cases,
 2 and an executed copy of the form attached hereto as Exhibit 1, at least seven (7) calendar
 3
     days in advance of providing any RESTRICTED MATERIALS of the Producing Party
 4
 5 to the expert or consultant.
 6         18. If the Producing Party does not convey an objection to the proposed disclosure
 7
     within seven (7) calendar days of receipt of the written notification, the Producing Party
 8
 9 will be deemed to have waived objection to the disclosure and its agreement will be
10 assumed.
11
        19. If within seven (7) calendar days of receipt of the written notification, the
12
13 Producing Party gives notification of its objection to the disclosure of RESTRICTED
14 MATERIALS to the expert or consultant identified by written notice, there shall be no
15
   disclosure to the expert/consultant at issue until such objection is resolved. The objection
16
17 shall state the reasons why the Producing Party believes the identified individuals should
18 not receive RESTRICTED MATERIALS.
19
          20. If after meeting and conferring, the Parties do not otherwise resolve the
20
21 dispute, the Producing Party must seek relief from the Court, by way of filing a motion
22 within fourteen (14) days of the meet and confer. The filing and pendency of any such
23
   motion shall not limit, delay, or defer any disclosure of the RESTRICTED
24
25 MATERIALS to persons as to whom no such objection has been made, nor shall it delay
26
27
28
                                                 9
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 or defer any other pending discovery. If the Producing Party does not seek relief from
 2 the Court within this time period, the objection shall deemed to be resolved.
 3
                                     Additional Provisions
 4
 5         21. If a Receiving Party intends to file or reference RESTRICTED

 6 MATERIALS in a court paper, or otherwise in connection with the Action, the
 7
     Receiving Party shall give reasonable advance notice to the Producing Party of its
 8
 9 intention to do so. In addition, a Party that seeks to file under seal any RESTRICTED
10 MATERIALS must comply with Civil Local Rule 79-5. RESTRICTED MATERIAL
11
   may only be filed under seal pursuant to a court order authorizing the sealing of the
12
13 specific RESTRICTED MATERIALS at issue.
14         22. The use of or disclosure of RESTRICTED MATERIAL at trial or any
15
     hearing in the Action may take place only after suitable safeguards are provided by the
16
17 Court. In the event that any RESTRICTED MATERIAL is used in any Court
18 proceeding in this action, it shall not lose its status through such use.
19
         23. Within sixty (60) days after the termination of this action, including any
20
21 appeals, or at such other time as the parties agree, each party shall return all
22 RESTRICTED MATERIALS to the Producing Party or destroy such materials and
23
   certify in writing to the Producing Party that they have been destroyed. Counsel may
24
25 retain their work product, such as pleadings, correspondence, and memoranda, which
26 contain or refer to RESTRICTED MATERIALS, provided that all such RESTRICTED
27
28
                                               10
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 MATERIALS shall remain subject to this Order and shall not be disclosed to any
 2 person except as permitted by this Order.
 3
           24. This Order is entered without prejudice to the right of any party, including
 4
 5 any Producing Party, to seek relief from the Court, upon good cause shown, from any
 6 of the restrictions provided in any of the preceding paragraphs hereof. This Court may
 7
     make such further Orders and directions as it deems appropriate or necessary
 8
 9 concerning the subject matter of this Order, including, without limitation, any orders
10 modifying, extending, limiting or vacating any or all of the provisions contained
11
   herein.
12
13       25. Entering into this Order, producing and/or receiving CONFIDENTIAL or

14 ATTORNEY’S EYES ONLY material, or otherwise complying with the terms of this
15
   Order, shall not (a) constitute an admission by any Party that any particular
16
17 CONFIDENTIAL or ATTORNEY’S EYES ONLY material contains or reflects trade
18 secrets or any other type of confidential information; (b) prejudice in any way the
19
   rights of any Party to object to the production of documents it considers not subject to
20
21 discovery, or operate as an admission by any Party that the restrictions and procedures
22 set forth herein constitute adequate protection for any particular information
23
   designated as CONFIDENTIAL or ATTORNEY’S EYES ONLY; or (c) prevent a
24
25 Party from filing an appropriate motion requesting that the Court determine whether
26 particular RESTRICTED MATERIAL has been properly designated by the Producing
27
   Party, or is subject to this Order. Should any Party wish to bring a motion pursuant to
28
                                               11
                       STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 this Paragraph 25(c), that Party shall first request in writing that the Producing Party
 2 change its designation; and shall file its Motion only if the Producing Party refuses,
 3
     within three (3) days thereafter, to assent to this request. On such a Motion, the
 4
 5 Producing Party shall have the burden of proving that the RESTRICTED MATERIAL
 6 whose designation has been challenged by the receiving Party was, in fact, properly
 7
     designated.
 8
 9         26. The inadvertent or mistaken disclosure of any RESTRICTED MATERIAL

10 by a Producing Party, without the designation required under Paragraphs 6, 7, 14, or
11
   15, above, shall not constitute a waiver of any claim that the inadvertently disclosed
12
13 material is entitled to protection under this Order, if such inadvertent or mistaken
14 disclosure is brought to the attention of the receiving party within five days after the
15
   Producing Party’s discovery of such disclosure. Along with notice of inadvertent or
16
17 mistaken disclosure, the Producing Party shall provide properly marked documents to
18 each Party to whom RESTRICTED MATERIAL was inadvertently disclosed; and,
19
   upon receipt of these properly marked documents, the receiving party shall return to
20
21 the Producing Party, or destroy, the improperly marked documents that were initially
22 produced, along with any copies or duplicates thereof.
23
         27. Any person or other entity that joins or is joined in this Litigation as a Party
24
25 shall have access to RESTRICTED MATERIALS, in accordance with the provisions
26 of this Order, upon executing and filing with the Court a declaration in which the new
27
   Party and its counsel agree to be fully bound by the terms of this Order.
28
                                                 12
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1         28. In the event that any RESTRICTED MATERIALS shall be demanded, from

 2 a receiving party, by means of (a) a subpoena in another legal action, or (b) a demand
 3
     in another action in which the receiving party is a Party, the Party receiving the
 4
 5 subpoena or demand shall promptly provide to the Producing Party (no later than forty-
 6 eight hours after receiving the subpoena, demand, or legal process) written notice and a
 7
     copy of such subpoena, demand, or legal process. In addition, the receiving party shall
 8
 9 timely object and decline to produce the RESTRICTED MATERIALS except as
10 ordered by a court of competent jurisdiction. Should the party seeking access to the
11
   RESTRICTED MATERIALS take action against the receiving party to enforce the
12
13 subpoena, demand or other legal process, the receiving party shall respond by advising
14 said person, and the Court having jurisdiction over the subpoena, demand, or other
15
   legal process, of the existence of this Order. However, nothing contained herein shall
16
17 be construed as requiring the receiving party to challenge or appeal any order of a
18 court of competent jurisdiction requiring production of RESTRICTED MATERIALS,
19
   or to subject itself to penalties for non-compliance with such court order, or to seek
20
21 relief from this Court.
22         29. A party may, subject to the Rules of Evidence, and further orders of the
23
     Court, use any RESTRICTED MATERIALS for any purpose at trial, or at any hearing
24
25 before a judicial officer in this litigation, provided that reasonable notice is given to
26 counsel for the party who produced the RESTRICTED MATERIAL, and provided
27
   further that such counsel may, at the time of such proposed use, and prior to the
28
                                                 13
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1 disclosure of the RESTRICTED MATERIAL, move for an appropriate protective
 2 order.
 3
            30. This Order may be amended by the agreement of counsel for the parties in
 4
 5 the form of a written amendment signed by counsel, then filed with the Court for
 6 approval.
 7
 8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
10   Dated: February 21, 2020            LAW OFFICE OF RYAN E. HATCH, PC

11                                       By: /s/ Ryan E. Hatch
12                                              Ryan E. Hatch

13                                       Attorney for Plaintiff Enchanted IP LLC.
14
15   Dated: February 21, 2020            KNOBBE, MARTENS, OLSON & BEAR, LLP
16
                                         By: /s/ Mark D. Kachner
17                                              Mark D. Kachner
18
                                         Attorney for Defendant mophie, Inc.
19
20
21
22 IT IS SO ORDERED.
23
           2/24/2020
24 DATED: __________                            /s/ Autumn D. Spaeth
                                       _________________________________________
25                                        Hon. Autumn D. Spaeth
                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
                                               14
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1                                         EXHIBIT 1
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of

 5 _________________ [print or type full address], declare under penalty of perjury that I
   have read in its entirety and understand the Stipulated Protective Order that was issued
 6
   by the United States District Court for the Central District of California on ________
 7
   [date] in the case of Enchanted IP LLC v. mophie, Inc., Case No. 8:19-cv-01648. I
 8
   agree to comply with and to be bound by all the terms of this Stipulated Confidentiality
 9
   and Protective Order and I understand and acknowledge that failure to so comply could
10
   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
11
   that I will not disclose in any manner any information or item that is subject to this
12
   Stipulated Confidentiality and Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order. I further agree to submit to the
14 jurisdiction of the United States District Court for the Central District of California for
15 the purpose of enforcing the terms of this Stipulated Confidentiality and Protective
16 Order, even if such enforcement proceedings occur after termination of this action. I
17 hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22
23 Date: ______________________________________
24 City and State where sworn and signed: _________________________________
     Printed name: _______________________________
25
     Signature: __________________________________
26
27
28
                                                15
                        STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1                                     ATTESTATION

 2 Pursuant to Local Rule 5-4.3.4(a)(2)(i), all signatories listed, and on whose behalf the
 3 filing is submitted, concur in the filing’s content and have authorized the filing.
 4 Dated: February 21, 2020
 5                                         /s/ Ryan E. Hatch
 6                                         Ryan E. Hatch

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               16
                       STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
 1                             CERTIFICATE OF SERVICE

 2        The undersigned certifies that on February 21, 2020, the foregoing document
 3 was electronically filed with the Clerk of the Court for the UNITED STATES
 4 DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA, using Court’s
 5 Electronic Case Filing (ECF) system. The ECF system routinely sends a “Notice of
 6 Electronic Filing” to all attorneys of record who have consented to accept this notice as
 7 service of this document by electronic means. Any party not receiving the Court’s
 8 electronic notification will be sent a copy of the foregoing document.
 9
10                                          /s/ Ryan E. Hatch
                                            Ryan E. Hatch
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
                       STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
